ON MOTION ROE REHEARING.
Broyles, C. J.
It is true as contended by counsel for the defendant in error in her motion for a rehearing that this court has authority to correct errors of law only. The correction of errors of fact is beyond its jurisdiction. In the instant case, however, it appearing that the court abused its discretion in setting aside the verdict of the jury and the judgment based thereon, the error was one of law. The ruling stated in the 4th headnote of Bunn v. Hargraves, 3 Ga. App. 518 (60 S. E. 223), that “this court has no power to determine that the preponderance of the evidence is in favor of one party to a cause rather than the other, or to award a new trial in any case where there is any evidence sufficient to support the verdict rendered (italics ours),” is obviously not controlling in a case like the one at bar.

Rehearing ■ denied.